Opinion issued August 9, 2012




                                      In The
                               Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01B10B00848BCV


                     ZACHARIAH DORSETT, Appellant

                                        V.

              ARCHSTONE MEMORIAL HEIGHTS, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Cause No. 961349


                       MEMORANDUM OPINION

      Appellant, Zachariah Dorsett, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.
P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by

statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§ B(1) (listing fees in court of appeals). On June 28, 2012, this Court ordered

appellant to pay the filing fee by July 9, 2012, or the appeal would be dismissed.

See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary

dismissal of case). After being ordered to pay the filing fee or face dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      Appellant has also neither established indigence, nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal of

appeal for want of prosecution if no clerk’s record filed due to appellant’s fault).

On June 28, 2012, this Court ordered appellant to file proof that he had paid for or

made arrangements to pay for the clerk’s record, or face dismissal. Appellant did


                                          2
not adequately respond.     See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal for want of prosecution).

      We dismiss the appeal for failure to pay the filing fee and for want of

prosecution. We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                        3